Case 3:18-cv-14923-BRM-LHG Document 22 Filed 04/29/20 Page 1 of 5 PageID: 316



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                       :
DOROTHY M. STEWART                     :
                                       :
                      Plaintiff,       :
      v.                               :    Case No. 3:19-cv-14923-BRM-LHG
                                       :
                                       :
MEGAN J. BRENNAN, Postmaster           :
General, United States Postal Service  :                  OPINION
                                       :
                      Defendant.       :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Reconsideration filed by Plaintiff Dorothy M. Stewart

(“Stewart”) (ECF No. 20), seeking reconsideration of the Court’s September 16, 2019 Amended

Opinion and Order (ECF Nos. 17 & 19), which granted Defendant Megan J. Brennan’s

(“Brennan”) Motion to Dismiss Stewart’s Complaint. (ECF No. 10.) Brennan opposes the Motion.

(ECF No. 21.) Having declined to hear oral argument pursuant to Federal Rule of Civil Procedure

78(b), for the reasons set forth herein, Stewart’s Motion is DENIED.

       I.         BACKGROUND

       The underlying facts are set forth at length in the Court’s September 16, 2019 Opinion

(ECF No. 19), from which Stewart seeks reconsideration. In the interest of judicial economy, the

Court refers the parties to that Opinion for a full recitation of the factual and procedural background

of the dispute.




                                                  1
Case 3:18-cv-14923-BRM-LHG Document 22 Filed 04/29/20 Page 2 of 5 PageID: 317



        II.     LEGAL STANDARD

        While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i). See Dunn v. Reed

Group, Inc., Civ. No. 08–1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). The comments to

that Rule make clear, however, that “reconsideration is an extraordinary remedy that is granted

‘very sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, Civ. No. 03-3988, 2003

WL 22303078, *2 (D.N.J. Oct. 7, 2003)); see also Langan Eng’g & Envtl. Servs., Inc. v. Greenwich

Ins. Co., Civ. No. 07–2983, 2008 WL 4330048, at *1 (D.N.J. Sept. 17, 2008) (explaining that a

motion for reconsideration under Rule 7.1(i) is “‘an extremely limited procedural vehicle,’ and

requests pursuant to th[is] rule[] are to be granted ‘sparingly’”) (citation omitted); Fellenz v.

Lombard Investment Corp., 400 F. Supp. 2d 681, 683 (D.N.J. 2005).

        A motion for reconsideration “may not be used to re-litigate old matters, nor to raise

arguments or present evidence that could have been raised prior to the entry of judgment.” P.

Schoenfeld Asset Mgmt., LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001). Instead,

Local Civil Rule 7.1(i) directs a party seeking reconsideration to file a brief “setting forth concisely

the matter or controlling decisions which the party believes the Judge or Magistrate Judge has

overlooked.” L. Civ. R. 7.1(i); see also Bowers v. Nat’l Collegiate Athletic Ass’n, 130 F. Supp. 2d

610, 612 (D.N.J. 2001) (“The word ‘overlooked’ is the operative term in the Rule.”).

        To prevail on a motion for reconsideration, the moving party must show at least one of the

following grounds: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [made its initial decision]; or (3) the need to correct

a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café v. Quinteros, 176

F. 3d 669, 677 (3d Cir. 1999); see also N. River Ins. Co. v. CIGNA Reinsurance, Co., 52 F. 3d




                                                   2
Case 3:18-cv-14923-BRM-LHG Document 22 Filed 04/29/20 Page 3 of 5 PageID: 318



1194, 1218 (3d Cir. 1995) (internal quotations omitted). A court commits clear error of law “only

if the record cannot support the findings that led to the ruling.” ABS Brokerage Servs. v. Penson

Fin. Servs., Inc., No. 09–4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010) (citing United

States v. Grape, 549 F. 3d 591, 603–04 (3d Cir. 2008) “Thus, a party must . . . demonstrate that

(1) the holdings on which it bases its request were without support in the record, or (2) would result

in ‘manifest injustice’ if not addressed.” Id. Moreover, when the assertion is that the Court

overlooked something, the Court must have overlooked some dispositive factual or legal matter

that was presented to it. See L.Civ.R. 7.1(i).

       In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS

Brokerage Servs., 2010 WL 3257992, at *6 (quoting P. Schoenfeld, 161 F. Supp. 2d at 353); see

also United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999) (“Mere

disagreement with a court’s decision normally should be raised through the appellate process and

is inappropriate on a motion for [reconsideration].”); Florham Park Chevron, Inc. v. Chevron

U.S.A., Inc., 680 F. Supp. 159, 163 (D.N.J. 1988); Schiano v. MBNA Corp., Civ. No. 05–1771,

2006 WL 3831225, at *2 (D.N.J. Dec. 28, 2006) (“Mere disagreement with the Court will not

suffice to show that the Court overlooked relevant facts or controlling law, . . . and should be dealt

with through the normal appellate process . . .”) (citations omitted).

       III.    DECISION

       In her Motion for Reconsideration, Stewart asks the Court to reconsider its decision

dismissing her Complaint. Specifically, Stewart contends chiefly contends the doctrine of res

judicata does not apply, and thus her claims are not precluded. (ECF No. 20-1 at 2.)

       In its prior Opinion, the Court granted Brennan’s Motion to Dismiss. (ECF No. 19 at 10.)

In so finding, the Court held the claims in the Complaint were barred by res judicata. Specifically,




                                                  3
Case 3:18-cv-14923-BRM-LHG Document 22 Filed 04/29/20 Page 4 of 5 PageID: 319



the Complaint did “nothing more than re-litigate matters raised in both the Complaint in Stewart I

as well as in the Pittman Action, from which Stewart is barred from seeking relief.” 1 (Id. at 9.)

       “A party seeking to invoke res judicata must establish three elements: ‘(1) a final judgment

on the merits in a prior suit involving (2) the same parties or their privies and (3) a subsequent suit

based on the same cause of action.’” Id. (quoting In re Mullarkey, 536 F.3d at 225). “The doctrine

of res judicata bars not only claims that were brought in a previous action, but also claims that

could have been brought.” In re Mullarkey, 536 F.3d at 225 (citing Post v. Hartford Ins. Co., 501

F.3d 154, 169 (3d Cir. 2007)).

       In its prior Opinion, the Court found the above elements to be satisfied because (1) a final

judgment on the merits was rendered in Stewart I, (2) the parties are identical, and (3) the action

concerns the exact same conduct and causes of action as Stewart I. (Id. at 9.) Stewart contends the

Court erred in making this determination because—as Stewart I is currently on appeal in the Third

Circuit—there has not been a final judgment on the merits. (ECF No. 20-1 at 2.) However, “the

pendency of an appeal does not affect the potential for res judicata flowing from an otherwise-

valid judgment.” Ross v. Meyer, 741 F. App’x 56, 60 (3d Cir. 2018) (quoting U.S. v. 5 Unlabeled

Boxes, 572 F.3d 169, 175 (3d Cir. 2009)). Therefore, despite a pending appeal, the Court correctly

found the doctrine of res judicata applied.

       Ultimately, because the Court properly dismissed the Complaint under res judicata, this

Court need not consider Stewart’s remaining arguments. Even if the Court were to consider




1
  This Court has already found—and the Third Circuit has upheld— that Stewart released “any
right ... to appeal the [s]ettlement [a]greement to the EEOC, any right ... to file a civil action in a
federal court related to the claims in this case, and any other right [she] might have to seek relief
for a claim included within the Pittman class action.” See Stewart v. Postmaster Gen. U.S., 791 F.
App’x 346, 347 (3d Cir. 2020) (citing Stewart v. Brennan, No. 17-167, 2018 U.S. Dist. LEXIS
44354, at *9 (D.N.J. Mar. 19, 2018).


                                                  4
Case 3:18-cv-14923-BRM-LHG Document 22 Filed 04/29/20 Page 5 of 5 PageID: 320



Stewart’s arguments, none of them warrant reconsideration under Rule 59(e). Accordingly,

Stewart’s Motion for Reconsideration is DENIED.

       IV.     CONCLUSION

       For the reasons set forth above, Stewart’s Motion for Reconsideration is DENIED. An

appropriate order will follow.



Date: April 29, 2020                                   /s/ Brian R. Martinotti___________
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




                                            5
